Title: From John Adams to the Board of Treasury, 26 January 1787
From: Adams, John
To: Board of Treasury


     
      Gentlemen—
      Grosvr. square January 26. 1787.
     
     In compliance with your Directions, I do myself the honor to inclose to you, a List of all the Draughts of money, which have been

made by me, whether on a public or private account since the first day of August 1785. Sometime ago, I transmitted to Mr. Barclay according to the Resolutions of Congress, all my Accounts up to that Day,—after the Examination he made a settlement of them and transmitted them as I suppose to Congress— I should be happy to be informed whether they have been receivd and whether they are approved— I shall transmit in the same manner to Mr. Barclay, according to those same Resolutions of Congress which are still in force, all my remaining accounts, from the same first of August 1785. for his Examination & Settlement as soon as he returns to Paris—but if he should embark for America from Spain, I shall lay my accounts before Congress, or Your honourable Board, upon my return to America which if my Life & Health remain to me, will certainly be at the expiration of my present Commission to this Court if not before—
     You will perceive Gentlemen that Mr. Lamb has drawn more than 3000£ for the purpose of his unfortunate mission & Mr. Barclay more than 4000£ for his fortunate one—
     I have been obliged to concur in opinion with messrs: Willinks & Co. of the necessity of paying off the Gratifications in Amsterdam in Cash, & the measure has had an happy effect— Those Gentlemen will no doubt write you the particulars
     With great respect &c
     
      J. A—
     
    